Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the ion implantation is performed such that impurities are formed in an upper portion of the remainder of the first dielectric layer in the gate spacers, and the method further comprises removing the upper portion of the remainder of the first dielectric layer in the gate spacers during breaking through the dielectric cap”, as recited in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deleonibus et al. (U.S. Pat. 6,562,687 B1, hereinafter refer to Deleonibus) in view of Mieno (U.S. 2013/0109145 A1, hereinafter refer to Mieno).
Regarding Claims 1 and 6: Deleonibus discloses a method (see Deleonibus, Figs.3-9 as shown below and col.1, lines 7-12), comprising: 

    PNG
    media_image1.png
    352
    973
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    950
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    965
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    539
    media_image4.png
    Greyscale

forming a dielectric cap (102) over a semiconductor substrate (100/118) (see Deleonibus, Fig.3 as shown above); 
forming a dummy gate structure (104/106) over the dielectric cap (102) (see Deleonibus, Fig.3 as shown above); 
120) on opposite sidewalls of the dummy gate structure (104/106) and on a top surface of the dielectric cap (102) (see Deleonibus, Fig.3 as shown above); 
removing the dummy gate structure (104/106) to form a gate trench (130) between the gate spacers (120) and exposing the dielectric cap (102) (see Deleonibus, Fig.4 as shown above); and 
performing an ion implantation to form a doped region (140) in the semiconductor substrate (100/118) through the dielectric cap (102) (see Deleonibus, Fig.5 as shown above and col.6, lines 5-25) (as claimed in claim 1).  
Deleonibus is silent upon explicitly disclosing wherein the ion implantation is performed such that impurities are formed in upper portions of the gate spacers (as claimed in claim 6). 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to improve carrier mobility by applying stress to the channel region of MOSFET.
For support see Mieno, which teaches wherein the ion implantation is performed such that impurities are formed in upper portions of the gate spacers (130) (note: since implantation is performed using the insulating material layer 140 and the sidewall spacers 130 as a mask, impurities will be formed in upper portions of the gate spacers 130) (see Mieno, Figs.1B-1E as shown below, ¶ [0006], ¶ [0046], and ¶ [0053]- ¶ [0073]) (as claimed in claim 6).

    PNG
    media_image5.png
    226
    655
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    664
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus and Mieno to enable ion implantation to be performed such that impurities in upper portions of the gate spacers (130) (note: since implantation is performed using the insulating material layer 140 and the sidewall spacers 130 as a mask, impurities will be formed in upper portions of the gate spacers 130) as taught by Mieno in order to improve carrier mobility by applying stress to the channel region of MOSFET (see Mieno, Figs.1B-1E as shown above, ¶ [0006], ¶ [0046], and ¶ [0053]- ¶ [0073]).
Regarding Claim 2: Deleonibus as modified teaches a method as set forth in claim 1 as above. The combination of Deleonibus and Mieno further teaches wherein removing a portion of the dielectric cap (102) to expose the semiconductor substrate 100/118) after performing the ion implantation (see Deleonibus, Figs.5 and 7 as shown above).  
Regarding Claim 3: Deleonibus as modified teaches a method as set forth in claim 2 as above. The combination of Deleonibus and Mieno further teaches wherein removing the portion of the dielectric cap (102) is performed such that a remaining portion of the dielectric cap (102) has a curved surface (note: curved surface is interpreted as a surface which is not flat) vertically below one of the gate spacers (120/122) (see Deleonibus, Figs.5 and 7 as shown above).  
Regarding Claim 4: Deleonibus as modified teaches a method as set forth in claim 3 as above. The combination of Deleonibus and Mieno further teaches wherein forming a gate structure (144/150) in the gate trench (130) after removing the portion of the dielectric cap (102), such that the gate structure (144/150) has a portion extending below the one of the gate spacers (120/122) and contacting the curved surface of the dielectric cap (102) (see Deleonibus, Figs.5-9 as shown above).  
Regarding Claim 7: Deleonibus as modified teaches a method as set forth in claim 1 as above. The combination of Deleonibus and Mieno further teaches wherein the ion implantation is performed such that portions of the semiconductor substrate (100/118) vertically below the gate spacers (120/122/130) are free from impurities of the doped region (140/160) (see Deleonibus, Fig.5 as shown above and see Mieno, Figs.1B-1D as shown above).  
Regarding Claim 8: Deleonibus discloses a method (see Deleonibus, Figs.3-9 as shown above and col.1, lines 7-12), comprising: 
102) over a semiconductor substrate (100/118) (see Deleonibus, Fig.3 as shown above); 
forming a dummy gate structure (104/106) over the dielectric cap (102) (see Deleonibus, Fig.3 as shown above); 
forming gate spacers (120) on opposite sidewalls of the dummy gate structure (104/106) (see Deleonibus, Fig.3 as shown above); 
forming source/drain structures (114/116) in the semiconductor substrate (100/118) and on opposite sides of the dummy gate structure (104/106) (see Deleonibus, Fig.3 as shown above); 
forming an interlayer dielectric (ILD) layer (124) over the source/drain structures (114/116) and adjacent to the gate spacers (120) (see Deleonibus, Fig.4 as shown above and col.5, lines 31-60); 
removing the dummy gate structure (104/106) to expose the dielectric cap (102) (see Deleonibus, Fig.4 as shown above and col.5, lines 31-60); and 
performing an ion implantation to form a doped region (140) in the semiconductor substrate (100/118) through the dielectric cap (102) (see Deleonibus, Fig.5 as shown above and col.6, lines 5-25).
Deleonibus is silent upon explicitly disclosing wherein performing an ion implantation to form impurities in the dielectric cap, the gate spacers, and the ILD layer.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to improve carrier mobility by applying stress to the channel region of MOSFET.
110), the gate spacers (130), and the ILD layer (140) (note: since implantation is performed using the insulating material layer 140 and the sidewall spacers 130 as a mask, impurities will be formed in the dielectric cap (110), the gate spacers (130), and the ILD layer (140)) (see Mieno, Figs.1B-1E as shown above, ¶ [0006], ¶ [0046], and ¶ [0053]- ¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus and Mieno to enable performing an ion implantation to form impurities in the dielectric cap (110), the gate spacers (130), and the ILD layer (140) (note: since implantation is performed using the insulating material layer 140 and the sidewall spacers 130 as a mask, impurities will be formed in the dielectric cap (110), the gate spacers (130), and the ILD layer (140)) as taught by Mieno in order to improve carrier mobility by applying stress to the channel region of MOSFET (see Mieno, Figs.1B-1E as shown above, ¶ [0006], ¶ [0046], and ¶ [0053]- ¶ [0073]).
Regarding Claim 10: Deleonibus as modified teaches a method as set forth in claim 8 as above. The combination of Deleonibus and Mieno further teaches wherein the ion implantation is performed such that first portions of the dielectric cap (102/110) under the gate spacers (120/122/130) are free from the impurities (140/160) (see Deleonibus, Fig.5 as shown above and see Mieno, Figs.1B-1D as shown above).
Regarding Claim 11: Deleonibus as modified teaches a method as set forth in claim 10 as above. The combination of Deleonibus and Mieno further teaches wherein removing a second portion of the dielectric cap (102/110) having the impurities to 100/118) (see Deleonibus, Figs.5 and 7 as shown above and col.7, lines 8-25 and see Mieno, Figs.1D-1E as shown above and ¶ [0074]). 
Regarding Claim 12: Deleonibus as modified teaches a method as set forth in claim 8 as above. The combination of Deleonibus and Mieno further teaches wherein the ion implantation is performed such that impurities (140/160) are formed in the semiconductor substrate (100/118) through the dielectric cap (102/110) (see Deleonibus, Fig.5 as shown above and col.6, lines 5-25 and see Mieno, Figs.1B-1E as shown above).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deleonibus et al. (U.S. Pat. 6,562,687 B1, hereinafter refer to Deleonibus) and Mieno (U.S. 2013/0109145 A1, hereinafter refer to Mieno) as applied to claims 1 and 8 above, and further in view of Cai et al. (U.S. 2014/0110798 A1, hereinafter refer to Cai).
Regarding Claim 5: Deleonibus as modified teaches a method as applied to claim 1 above. The combination of Deleonibus and Mieno is silent upon explicitly disclosing wherein after forming the gate spacers, etching the semiconductor substrate using the dielectric cap, the dummy gate structure, and the gate spacers as an etch mask to form recesses in the semiconductor substrate; and
forming epitaxy structures respectively in the recesses, such that the epitaxy structures contact the dielectric cap.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to improve the operating speed of transistor devices.
20/22), etching the semiconductor substrate (10) using the dielectric cap (14), the dummy gate structure (16/18), and the gate spacers (20/22) as an etch mask to form recesses in the semiconductor substrate (10) (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]); and
forming epitaxy structures (24) respectively in the recesses, such that the epitaxy structures (24) contact the dielectric cap (14) (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus, Mieno, and Cai to enable forming epitaxy structures (24) respectively in the recesses, such that the epitaxy structures (24) contact the dielectric cap (14) as taught by Cai  in order to improve the operating speed of transistor devices (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).
Regarding Claim 9: Deleonibus as modified teaches a method as applied to claim 8 above. The combination of Deleonibus and Mieno further teaches wherein: forming the dielectric cap (102/110) comprises forming a dielectric layer (102/110) over the semiconductor substrate (100/118) (see Deleonibus, Fig.3 as shown above and see Mieno, Figs.1B-1E as shown above); and 
forming the gate spacers (120/130) comprises depositing a spacer layer (120/130) over the dielectric layer (102/110), and performing an etching process to the spacer layer (120/130) to form the gate spacers (120/130) (see Deleonibus, Fig.3 as shown above and see Mieno, Figs.1B-1E as shown above); however, the combination 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to form raised source/drain regions and improve the operating speed of transistor devices.
For support see Cai, which teaches wherein the etching process also removes a first portion of the dielectric layer (14) expose the semiconductor substrate (10), while leaving a second portion of the dielectric layer (14) under the gate spacers (20/22) and the dummy gate structure (16/18) as the dielectric cap (14) (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus, Mieno, and Cai to enable etching process to remove a first portion of the dielectric layer (14) expose the semiconductor substrate (10), while leaving a second portion of the dielectric layer (14) under the gate spacers (20/22) and the dummy gate structure (16/18) as the dielectric cap (14) as taught by Cai  in order to form raised source/drain regions and improve the operating speed of transistor devices (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deleonibus et al. (U.S. Pat. 6,562,687 B1, hereinafter refer to Deleonibus) and Mieno (U.S. 2013/0109145 A1, hereinafter refer to Mieno) as applied to claim 8 above, and further in view of Chang et al. (U.S. 2016/0204215 A1, hereinafter refer to Chang). 
Regarding Claim 13: Deleonibus as modified teaches a method as applied to claim 8 above. The combination of Deleonibus and Mieno further teaches wherein performing an etching operation after performing the ion implantation (see Deleonibus, Figs.5-7 as shown above); however, the combination of Deleonibus and Mieno is silent upon explicitly disclosing wherein the etching operation laterally trims the gate spacers and breaks through the dielectric cap. 
Before effective filing date of the claimed invention the disclosed processing conditions in order to improve the performance of semiconductor structures.
For support see Chang, which teaches wherein the etching operation laterally trims the gate spacers (120) and breaks through the dielectric cap (116) (see Chang, Figs.1G-1H and 2A-2B as show above and ¶ [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus, Mieno, and Chang to enable etching operation laterally trims the gate spacers (120) and breaks through the dielectric cap (116) as taught by Chang in order to improve the performance of semiconductor structures (see Chang, Figs.1G-1H and 2A-2B as show above and ¶ [0063]). 
Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deleonibus et al. (U.S. Pat. 6,562,687 B1, hereinafter refer to Deleonibus) in view of Chang et al. (U.S. 2016/0204215 A1, hereinafter refer to Chang) and Cai et al. (U.S. 2014/0110798 A1, hereinafter refer to Cai).
Regarding Claim 14: Deleonibus discloses a method (see Deleonibus, Figs.3-9 as shown above and col.1, lines 7-12), comprising: 
forming a dielectric cap (102) over a semiconductor substrate (100/118) (see Deleonibus, Fig.3 as shown above);
forming a dummy gate structure (104/106) over the dielectric cap (102) (see Deleonibus, Fig.3 as shown above); 
forming a first dielectric layer (120) blanket over the dielectric cap (102) and the dummy gate structure (104/106) (see Deleonibus, Fig.3 as shown above and col.5, lines 20-30); 
removing the dummy gate structure (104/106) to expose the dielectric cap (102) (see Deleonibus, Fig.4 as shown above); 
performing an ion implantation to form impurities (140) in a first portion of the semiconductor substrate (100/118), wherein second portions of the semiconductor substrate (100/118) vertically under the gate spacers (120) are free of the impurities (140) (see Deleonibus, Fig.3 as shown above); and 
breaking through the dielectric cap (102) by an etching process, wherein the etching process also forms recesses in a remainder of the dielectric cap (102) (see Deleonibus, Figs.5- 7 as shown above).
Deleonibus is silent upon explicitly disclosing wherein the recesses are vertically between the gate spacers and the second portions of the semiconductor substrate.  
Before effective filing date of the claimed invention the disclosed processing conditions in order to improve the performance of semiconductor structures.
120) and the second portions of the semiconductor substrate (102/110/122) (see Chang, Figs.1G-1H and 2A-2B as show below and ¶ [0063]).  

    PNG
    media_image7.png
    459
    826
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    540
    842
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus and Chang to enable the recesses vertically between the gate spacers (120) and the second portions of the semiconductor substrate (102/110) as taught by Chang in order to improve the performance of semiconductor structures (see Chang, Figs.1G-1H and 2A-2B as show above and ¶ [0063]). 
The combination of Deleonibus and Chang is silent upon explicitly disclosing wherein forming a second dielectric layer over the first dielectric layer; 
etching the first dielectric layer and the second dielectric layer, such that a remainder of first dielectric layer and a remainder of the second dielectric layer serve as gate spacers on opposite sidewalls of the dummy gate structure.

For support see Cai, which teaches wherein forming a second dielectric layer (22) over the first dielectric layer (20) (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]); 
etching the first dielectric layer (20) and the second dielectric layer (22), such that a remainder of first dielectric layer (20) and a remainder of the second dielectric layer (22) serve as gate spacers (20/22) on opposite sidewalls of the dummy gate structure (16/18) (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Deleonibus, Chang, and Cai to enable forming a second dielectric layer (22) over the first dielectric layer (20) and etching the first dielectric layer (20) and the second dielectric layer (22), such that a remainder of first dielectric layer (20) and a remainder of the second dielectric layer (22) serve as gate spacers (20/22) on opposite sidewalls of the dummy gate structure (16/18) as taught by Cai  in order to improve the operating speed of transistor devices (see Cai, Figs.2A-2B, ¶ [0010], ¶ [0014], and ¶ [0030]).
Regarding Claim 15: Deleonibus as modified teaches a method as set forth in claim 14 as above. The combination of Deleonibus, Chang, and Cai further teaches wherein removing the portion of the dielectric cap (116) further comprising trimming the remainder of the first dielectric layer (120) in the gate spacers (120) (note: the spacers 120 includes multiple layers
Regarding Claim 16: Deleonibus as modified teaches a method as set forth in claim 14 as above. The combination of Deleonibus, Chang, and Cai further teaches wherein forming a gate structure (130) over the first portion of the semiconductor substrate (102/110/122) after breaking through the dielectric cap (116), such that the gate structure (130) fills the recesses in the remainder of the dielectric cap (116) (see Chang, Figs.1G-1H and 2A-2B as show above).
Regarding Claim 17: Deleonibus as modified teaches a method as set forth in claim 16 as above. The combination of Deleonibus, Chang, and Cai further teaches wherein: forming the dummy gate structure (118) is performed such that a bottom surface of the dummy gate structure (118) is in contact with the dielectric cap (116) (see Chang, Figs.1G-1H and 2A-2B as show above); and 
forming the gate structure (130) is performed such that a bottom surface of the gate structure (130) is not in contact with the remainder of the dielectric cap (116) (see Chang, Figs.1G-1H and 2A-2B as show above).  
Regarding Claim 18: Deleonibus as modified teaches a method as set forth in claim 14 as above. The combination of Deleonibus, Chang, and Cai further teaches wherein etching the first dielectric layer (20) and the second dielectric layer (22) also etches the dielectric cap (14) (see Cai, Figs.2A-2B and ¶ [0030]).   
Regarding Claim 20: Deleonibus as modified teaches a method as set forth in claim 14 as above. The combination of Deleonibus, Chang, and Cai further teaches wherein the first dielectric layer (120) and the dielectric cap (116) are made of a same material (see Chang, Figs.1G-1H and 2A-2B as show above, ¶ [0023], and ¶ [0027).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896